Title: [To Thomas Jefferson from Commissary Benjamin Harrison, 20 February 1781]
From: Harrison, Benjamin
To: Jefferson, Thomas


[South Branch of Potomac, 20 Feb. 1781. Summary in CVSPCalendar of Virginia State Papers … Preserved in the Capitol at Richmond, i, 529: Is employed by Maj. William Harrison, under instructions from the executive, in purchasing provisions and building boats. The scarcity of beef on the western side of the “Allegania Mountain” has obliged him to come to this country to procure the necessary supply, but he finds that not a sixth part can be gotten. This condition of things must continue until the vegetation will admit of pasturage. Desires instructions. MS not found. See William Harrison to TJ, 6 Feb. 1781.]
